If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    September 29, 2022
               Plaintiff-Appellee,

v                                                                   No. 359140
                                                                    Ingham Circuit Court
DOUGLAS TYLER LONE,                                                 LC No. 20-000485-FH

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and LETICA and RICK, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of aggravated possession of child
sexually abusive material, MCL 750.145c(4)(b), using a computer to commit a crime,
MCL 752.796, and felon in possession of a firearm (felon-in-possession), MCL 750.224f. As a
habitual offender, third offense, MCL 769.11, defendant was sentenced to 159 to 240 months’
imprisonment for aggravated possession of CSAM, 100 to 240 months’ imprisonment for using a
computer to commit a crime, and 57 to 120 months’ imprisonment for felon-in-possession. We
affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        This case arises from the downloading of child sexually abusive material (CSAM)
containing images of children and animals. Google employees determined that child pornography
was downloaded to a Google account and reported the information to the National Center for
Missing and Exploited Children, a nonprofit organization that works with technology companies
and the public to report child pornography and related internet crimes to law enforcement. The
nonprofit’s cyber tip was investigated by Michigan State Police Detective Thomas Gladney, an
expert on the “BitTorrent network and child pornography.” Detective Gladney testified that an
internet service provider gave the subscriber’s home a unique internet protocol (IP) address. IP
addresses essentially act like a phone number for a location with internet access, and every device
within the home typically uses the assigned IP address. Google keeps a meticulous record of every
e-mail account that is created and accessed on their infrastructure as well as the IP address from
which the access occurred. Google also offers different services, including Google drive that



                                               -1-
provided for cloud storage of documents and photographs from many different devices. This
feature could be set up automatically, meaning a picture taken on an individual’s cell phone would,
as a matter of course, be backed up to the Google drive.

        Through the organization charged with keeping track of IP addresses, the Google e-mail
account owner, the phone number, and the execution of search warrants, Detective Gladney
determined that defendant was the owner of the Google e-mail address that downloaded CSAM.
Through the IP address, the detective was able to correlate the account to defendant’s residence on
Solomon Drive. Google also provided IP addresses that corresponded to the Holiday Inn Hotel in
Jackson, Michigan between November 5 and 13, 2019. Child pornography was also downloaded
through defendant’s e-mail account from the Holiday Inn IP addresses, and the detective confirmed
that defendant was a registered guest of the hotel during that time period.

        Through a search warrant, Detective Gladney was given a complete copy of the contents
of defendant’s Google drive and found CSAM. He testified that such material was “essentially
synonymous with child pornography;” it consisted of both pictures and videos of individuals under
the age of 18 engaged in sex acts. Detective Gladney received training to identify pre or post
pubescent individuals by examining areas such as the chest, genitals, and armpits as well as height,
size, and overall appearance to detect the stage of growth or development. He opined that the files
found on defendant’s Google drive consisted of CSAM,1 and he stop counting once he found more
than 50 photos or videos.

        As a result of his investigation, on May 19, 2020, Detective Gladney executed a search
warrant on defendant’s home residence seeking items that stored digital data such as flash drives,
cell phones, and computers. Defendant and his live-in girlfriend were present during the search
and secured. The search uncovered a gun holster and magazines containing ammunition in the
master bedroom. The actual gun was recovered in the bedroom occupied by defendant’s seven-
year-old son, although the child was not present during the search warrant execution.2

        Defendant waived his Miranda3 rights and agreed to speak with Detective Gladney.
Defendant admitted that he lived in the home with his girlfriend, and he had an iPhone and iMac
computer. Defendant gave three emails addresses that he used and admitted that he performed
contract work at the Holiday Inn in Jackson sometime before Christmas. Defendant acknowledged
that he accessed his Google drive account the day before the search warrant execution but denied
seeing any child pornography there. Defendant claimed that he only watched “just normal
pornography.” After being apprised of the detective’s knowledge acquired through the course of
the investigation, defendant admitted that he downloaded child pornography from different



1
    It was also evident from the names of the files or videos that they contained prepubescents.
2
 To the detective, defendant initially denied that there was a gun in the home and admitted that he
was not allowed to possess a firearm. He later stated that family members brought a firearm and
magazines to his home, but he believed they took it with them.
3
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).



                                                  -2-
internet websites, that the downloads occurred on his cell phone while he was in his home, and
that he masturbated while watching the child pornography.4

        Defendant’s now former live-in girlfriend testified that the couple resided together in the
Solomon Drive home. Defendant’s minor child sometimes lived with them.5 The girlfriend
delineated the sleeping arrangements in the home, the location of various computers and electronic
devices, and the predominant and shared users of the electronics. She also testified that defendant
had his own business performing home renovations. Sometimes he was required to work
overnight, and she admitted that he stayed at a hotel in Jackson because of work around Halloween.
While the girlfriend also admitted that she downloaded and watched pornography, she asserted
that it was merely mainstream pornography and did not involve children. She also testified that
she never downloaded any pornography to defendant’s cell phone or his Google drive. The
girlfriend did not learn of the full extent of the type of pornography defendant viewed until after
the search warrant execution. Before that, she once found a flash drive with “concerning things”
on it. The girlfriend destroyed the flash drive a couple of months before the execution of the search
warrant. She asked defendant about its contents, and he told her that the material was not what he
intended to download. Defendant admitted the flash drive was his and that he was aware of its
content.

        Following additional police testimony addressing the investigation and execution of the
search warrant, the prosecutor rested. Defense counsel moved for dismissal of the charge of using
a computer to commit a crime, citing the prosecutor’s failure to demonstrate that defendant
accessed a computer on May 19, 2020; rather the proofs indicated that any content had been on
defendant’s devices for several months. The prosecutor countered that the statute did not require
active use of a cell phone on a particular date, but rather that the content was in defendant’s
possession. Alternatively, the prosecutor sought to amend the information to reflect the time
period during which defendant admitted to usage; specifically, defendant admitted to the detective
that he used the phone the day before the execution of the search warrant. The trial court denied
the motion to dismiss the count of using a computer to commit a crime and allowed the prosecutor
to amend the information pertaining to that count to allege May 18 and 19, 2020.



4
  Indeed, extractions were performed on a silver Apple iPad and defendant’s red Apple iPhone and
CSAM was found on both devices. Photos and videos featuring defendant and photographs of the
firearm dated March 5, 2020, were found on defendant’s iPhone. There were more than 50 files
of CSAM on defendant’s phone. The videos found on this device had titles that indicated they
involved minors or pedophilia. In two videos, a minor female was sexually assaulted by an adult
male. There was also a sexual assault video that involved a dog. One of the videos was last
accessed on January 16, 2020. Defendant reported that he merely accessed an application that
provided a web address. But Detective Gladney testified that the cloud containing the storage of
files of CSAM did not download automatically to the electronic device, but rather, the viewer had
to download the file individually to the device.
5
 She testified that a family friend briefly lived with the couple for approximately two months but
he had since died.



                                                -3-
        Defendant admitted6 that he answered questions for Detective Gladney, but he denied ever
stating that he masturbated or pleasured himself “sexually to any of the material that was on those
drives.” Rather, defendant testified that he was sexually abused as early as nine months old. He
did not use the pornography to fulfill any sort of sexual desire but to understand “what’s going on
with [his] own psyche.” Defendant understood that the enforcement against such content was to
protect children, but he did not intend to harm children.

        On cross-examination, defendant admitted to the ownership of the iPhone and the e-mail
address from which the CSAM was located. But defendant denied that he intended to or
downloaded the material. He asserted that the material went to his Google account because of the
sync or import feature. Defendant intended to eradicate the content from his devices after he
“skimmed it.” He denied watching any content with a dog. When asked if he watched the videos
that contained CSAM, defendant responded, “I can say that I did, and I can’t say that I didn’t. I
can say that I skimmed a lot of material, but there . . . wasn’t really any videos that I could watch
from . . . start to finish.” Defendant also testified that he did not understand why he skimmed the
material. Yet, he explained that he tried to use the CSAM “to gather insight into [his] own trauma.”
The CSAM allowed him to understand things as an adult that he did not see as a child. Even so,
defendant was unable to find anything to give him insight and it was “just a complete wasted
attempt.”

       The jury convicted as charged.

                               II. SUFFICIENCY OF EVIDENCE

        Defendant alleges that there was insufficient evidence to prove beyond a reasonable doubt
that defendant knowingly possessed relevant contraband on the date alleged, and therefore, the
jury erred in convicting him of using a computer to commit a crime and aggravated possession of
CSAM. We disagree.

                                  A. STANDARD OF REVIEW

        A defendant need not take any action to preserve a challenge to the sufficiency of the
evidence. People v Williams, 294 Mich App 461, 471; 811 NW2d 88 (2011). This Court reviews
a challenge to the sufficiency of the evidence de novo. People v Smith, 336 Mich App 297, 302-
303; 970 NW2d 450 (2021). To determine whether sufficient evidence was presented at trial to
support a conviction, this Court must examine the evidence in a light most favorable to the
prosecutor to determine whether the jury could find the essential elements of the crime were proven
beyond a reasonable doubt. People v Baskerville, 333 Mich App 276, 282; 963 NW2d 620 (2020).
The review of a challenge to the sufficiency of the evidence is deferential. People v Oros, 502
Mich 229, 239; 917 NW2d 559 (2018).



6
  Defendant testified that he knew that he was a felon who was not permitted to possess a firearm.
However, he testified that there was a home in his neighborhood where the occupant was killed
during a break-in. Defendant acquired the gun to protect his family. He was convicted of felon-
in possession and does not challenge this conviction on appeal.


                                                -4-
       [A] reviewing court is required to draw all reasonable inferences and make
       credibility choices in support of the jury verdict. The scope of review is the same
       whether the evidence is direct or circumstantial. Circumstantial evidence and
       reasonable inferences arising from that evidence can constitute satisfactory proof
       of the elements of a crime. It is for the trier of fact, not the appellate court, to
       determine what inferences may be fairly drawn from the evidence and to determine
       the weight to be accorded those inferences. [Id. (citations and punctuation
       omitted).]

                                          B. ANALYSIS

       “A person shall not use a computer program, computer, computer system, or computer
network to commit, attempt to commit, conspire to commit, or solicit another person to commit a
crime.” MCL 752.796. To establish the offense of using a computer7 to commit a crime, the
prosecutor must demonstrate two elements: “(1) the commission, attempted commission,
conspiracy to commit, or solicitation of a crime; and, (2) through the use of a computer.”
MCL 750.145c(4) addresses the possession of CSAM and provides:

       A person who knowingly possesses or knowingly seeks and accesses any child
       sexually abusive material if that person knows, has reason to know, or should
       reasonably be expected to know the child is a child or that the child sexually abusive
       material includes a child or that the depiction constituting the child sexually abusive
       material appears to include a child, or that person has not taken reasonable
       precautions to determine the age of the child is guilty of a crime as follows:

                                              * * *

       (b) If the child sexually abusive activity or child sexually abusive material involves
       a prepubescent child, sadomasochistic abuse or bestiality, or includes a video or
       more than 100 images of child sexually abusive material, the person is guilty of a
       felony punishable by imprisonment for not more than 10 years or a fine of not more
       than $50,000.00, or both.

       Defendant only protests the knowing possession requirement of aggravated possession of
CSAM and submits that knowing possession cannot be established because he had no intention to
download or retain the photos and videos containing CSAM on his electronic devices. Possession,
however, may be actual or constructive. People v Thorne, 322 Mich App 340, 345; 912 NW2d
500 (2017). Constructive possession occurs if the person knowingly has the power and the intent


7
  Defendant did not assert that the electronic devices at issue failed to satisfy the definition of a
computer. See MCL 752.792(3) (“ ‘Computer’ means any connected, directly interoperable or
interactive device, equipment, or facility that uses a computer program or other instructions to
perform specific operations including logical, arithmetic, or memory functions with or on
computer data or a computer program and that can store, retrieve, alter, or communicate the results
of the operations to a person, computer program, computer, computer system, or computer
network.”).


                                                -5-
to exercise dominion or control over a thing, either directly or through another individual. People
v Minch, 493 Mich 87, 91-92; 825 NW2d 560 (2012). Additionally, possession may be established
by direct or circumstantial evidence. See People v Barbee, 325 Mich App 1, 12; 923 NW2d 601
(2018). “[A] defendant constructively possesses ‘any child sexually abusive material’ when he
knowingly has the power and the intention at a given time to exercise dominion or control over
the contraband either directly or through another person or persons.” People v Flick, 487 Mich 1,
15; 790 NW2d 295 (2010). The question of possession presents a factual inquiry to be answered
by the jury. Id. at 14. It is the role of the jury, not the appellate court, to observe the witnesses
and hear the testimony, and therefore, the appellate court must not interfere with the jury’s
assessment of the weight of the evidence and the credibility of the witnesses. People v Kenny, 332
Mich App 394, 403; 956 NW2d 562 (2020). Any conflicts in the evidence are resolved in favor
of the prosecution. Id. When a defendant’s intent is at issue, it may be inferred from minimal
circumstantial evidence and can also be gleaned from his actions. Id.

        In Flick, the defendants asserted that the element of possession was not established because
the CSAM was merely viewed rather than knowingly possessed. Our Supreme Court rejected the
assertion, stating:

               When defendants purposefully accessed depictions of child sexually
       abusive material on their computer screens, each defendant knowingly had the
       power and the intention to exercise dominion or control over the depiction in
       myriad ways with a few keystrokes or mouse clicks. For example, defendants
       could: (1) print a hard copy of the depiction, (2) resize it, (3) internally save it to
       another folder on the hard drive, (4) externally save it using a CD-R or USB flash
       drive, (5) set the depiction as a screen saver or background theme, (6) share the
       depiction using a file-streaming network, (7) e-mail it, (8) post the depiction as a
       link on a website, (9) use the depiction to create a video or slide show, or (10) delete
       the depiction from the hard drive. We emphasize that a defendant knowingly
       having the power and the intention at a given time to exercise control or dominion
       over the depiction on his computer screen is similar to a defendant coming across
       contraband while walking down the street and taking additional intentional
       affirmative steps to knowingly possess it. [Id. at 17-18.]

        In light of the Flick decision, defendant’s challenge to the sufficiency of the evidence to
support the knowingly possess element of his aggravated possession of CSAM conviction, and in
turn, the using a computer to commit aggravated possession of CSAM, fails. Defendant testified
that he was molested as a child and sought out the pornography to gain insight into his own trauma.
He testified that he did not download the CSAM, but rather, it automatically “synced” to his
devices. But when defendant purposely accessed the CSAM on his electronic devices, he had the
power and intention to exercise dominion or control over the content in a variety of ways, and
therefore, the knowingly possession requirement was satisfied. Flick, 487 Mich at 17. The attempt
to distinguish between the mere viewing and knowing possession of CSAM is a “chimerical
distinction” that ignores defendant’s intention and power to exercise control or dominion over the
depictions of CSAM displayed on his electronic devices. Id. at 15-16.

        Further, defendant’s challenge to the knowingly possess element involved a resolution of
a conflict in the evidence. Defendant testified that he merely viewed the CSAM in an attempt to


                                                 -6-
gain insight into the abuse he suffered as a child. He denied ever downloading the CSAM to his
electronic devices or the Google drive and asserted that the content was merely synced to his
devices. But Detective Gladney conducted an analysis of the devices and determined that
defendant actively downloaded the content to his devices. The credibility of this conflicting
testimony presented an issue for the jury, as the trier of fact, and it resolved the conflict in favor
of the prosecution. Kenny, 332 Mich App at 403.

        Alternatively, defendant submits that the felony complaint alleged that the offenses
occurred on May 19, 2020, and the prosecution never proved that he used his computer on that
date. But the felony complaint alleged that the offenses occurred “[o]n or about 05/19/2020.” And
the later filed information and amended information contained this same language. Defendant
further acknowledges that, at trial, the prosecution moved to amend the information to reflect that
the offense date was on or about May 18 or 19, 2020, even though it never formally filed a second
amended information. Defendant does not cite caselaw that a written amended felony complaint
was necessary to comport with the proofs elicited at trial. A defendant may not merely announce
a position and fail to support it with citation to applicable authority. People v Henry, 315 Mich
App 130, 148; 889 NW2d 1 (2016). In any event, MCL 767.76 and MCR 6.112(H) authorize a
trial court to permit the prosecution to amend the information unless the defendant would be
unfairly surprised or prejudiced by the amendment. In light of the “on or about” language,
defendant can make no such claim here.8 Moreover, the prosecution is not required to exactly
identify the day of the offense, rather the information may state one time and the proofs show
another. See Turner v People, 33 Mich 363, 378 (1876); People v Gaines, 306 Mich App 289,
298-299; 856 NW2d 222 (2014). See also MCL 767.51. The information merely had to identify
the time of the offense “as near as may be,” and a variance as to the time was not fatal unless time
was of the essence to the offense.9 MCL 767.45(1)(b); Gaines, 306 Mich App at 298-299.
According to Detective Gladney, defendant admitted that he accessed his phone the day before the
execution of the search warrant and did not find child pornography but later admitted the actual




8
 A possessory offense is, by nature, a continuing offense. See e.g., People v Burgenmeyer, 461
Mich 431, 436-440; 606 NW2d 645 (2000) (possession for purposes of a possessory firearm
offense occurs while a defendant has proximity and reasonable access to the weapon); People v
Beverly, 247 Mich 353, 355-356; 225 NW 481 (1929) (possession of alcohol is “a continuing
offense as long as possession existed.”). Accordingly, the jury could conclude that defendant
knowingly possessed the CSAM on his devices on the date the search warrant was executed.
9
  Defendant does not allege that time was of the essence. Furthermore, the girlfriend testified that
the occupants of the home included a family friend, defendant’s minor child, defendant, and
herself. The girlfriend testified that the family friend was only present in the home for two months
before he died and defendant’s child was only seven years old. The girlfriend denied that she
downloaded any CSAM to defendant’s devices. In his interview with Detective Gladney,
defendant admitted that he accessed the drive the day before and did not find child pornography.
The felony complaint alleged that the offense occurred “on or about” May 19, 2020. Under the
circumstances, defendant’s blanket challenge without citation to applicable authority does not
entitle him to relief.


                                                 -7-
content. This access satisfied the “on or about” May 19, 2020 date identified in the information.
Thus, this challenge does not entitle defendant to appellate relief.

                                           III. SENTENCE

        Defendant contends that his sentence was unreasonable and disproportionate to the
circumstances of the offense and the offender in light of mitigating circumstances, specifically the
fact that he was the victim of sexual abuse as a child. We disagree.

                                   A. STANDARD OF REVIEW

        The appellate court reviews the proportionality or reasonableness of a sentence under the
abuse of discretion standard. People v Steanhouse, 500 Mich 453, 459-460; 902 NW2d 327
(2017); People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990). An abuse of discretion
occurs where a trial court’s sentencing decision “falls outside the range of reasonable and
principled outcomes.” People v Everett, 318 Mich App 511, 516; 899 NW2d 94 (2017).

        The principle of proportionality “requires sentences imposed by the trial court to be
proportionate to the seriousness of the circumstances surrounding the offense and the offender.”
Steanhouse, 500 Mich at 459. When a trial court imposes a sentence within the minimum
sentencing range, the only factors for determining whether resentencing is required due to a
disproportionate sentence are inaccurate information relied upon in determining the sentence and
error in scoring the sentencing guidelines. See MCL 769.34(10)10; People v Schrauben, 314 Mich
App 181, 196 n 1; 886 NW2d 173 (2016).

                                           B. ANALYSIS

         At the sentencing hearing, the prosecutor alleged that defendant was previously convicted
of first-degree criminal sexual conduct, but received only a 10-month period of incarceration with
five years’ probation.11 She alleged that defendant next committed a violent assault upon his
mother, and this resulted in him being charged as a third habitual offender. It was asserted that
public safety required a lengthy period of incarceration because rehabilitation was unlikely
whereas the likelihood of reoffending was high.

       The defense countered that the likelihood of reoffending was not high because defendant’s
behavior, albeit inappropriate, arose from his search for answers and attempt at rehabilitation.
Counsel attributed defendant’s wrongful attempt at self-improvement to his use of
methamphetamine, causing his improper judgment. As explained in defendant’s testimony, he
was the victim of sexual abuse as a child, and it had a persistent impact on his life. In his allocution,



10
   We recognize that our Supreme Court has scheduled oral argument to address legal challenges
to this statute’s validity. People v Stewart, 508 Mich 941; 964 NW2d 363 (2021); People v Posey,
508 Mich 940; 964 NW2d 362 (2021).
11
  The presentence investigation report reflects that defendant was actually convicted of second-
degree criminal sexual conduct.


                                                  -8-
defendant expressed empathy for the children depicted in the CSAM, noting that he knew how
they felt and the lifelong ramifications.

        The trial court acknowledged the parties’ arguments, the goal of sentencing, and the need
for punishment when other means were unsuccessful. The trial court imposed sentences within
the guidelines, and defendant does not allege otherwise. Consequently, there is a presumption of
proportionality which can only be overcome if defendant demonstrates something unusual about
the circumstances of the case which renders the sentence disproportionate. People v Bowling, 299
Mich App 552, 558; 830 NW2d 800 (2013). We can discern nothing unusual about the case that
would make the sentence imposed disproportionate and unreasonable. Thus, the trial court did not
abuse its discretion.

       Affirmed.



                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Anica Letica
                                                           /s/ Michelle M. Rick




                                               -9-